DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-48 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,228,290.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claim 28, the instant claim 28 is various wording and substantially encompassed by the Patent claim since the Patent claim 1 teaches all of the claimed subject matter such as a communications device, comprising: a modulator configured to generate a plurality of quadrature baseband signals as a baseband signal; a local oscillation signal generator configured to generate a plurality of first quadrature local oscillation signals as a first local oscillation signal; a multiplexer or a buffer configured to receive the plurality of first quadrature local oscillation signals and phase-shift the plurality of first quadrature local oscillation signals to generate a plurality of second quadrature local oscillation signals as a second local oscillation signal, wherein the second local oscillation signal is phase-shifted with respect to the first local oscillation signal; a mixer configured to receive the plurality of second quadrature local oscillation signals and the plurality of quadrature baseband signals, further configured to adjust a magnitude of an I-phase quadrature baseband signal or a magnitude of a Q-phase quadrature baseband signal, further configured to combine the I-phase quadrature baseband signal and the Q-phase quadrature baseband signal, and further configured to perform a mixing operation with respect to the combined quadrature baseband signal and at least one of the plurality of second quadrature local oscillation signals.
With respect to claim 47, the instant claim 47 is directed to Patent claim 17.
With respect to claims 29-46 and 48, the instant claims 29-46 and 48 are the corresponding claims which correspond to the Patent claims 2-16 and 18-20; therefore they are also rejected.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muhammad teaches a transmitter circuit and method for amplifying a complex quadrature signal.
Kheirkhahi teaches systems and methods for active interference cancellation to improve coexistence.
Rofougaran teaches a method and system for utilizing a single PLL to clock an array of DDFS for multi-protocol applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH C. LE
Examiner
Art Unit 2646




/THANH C LE/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        11/18/2022